Dykman, J.
The property of the plaintiff is on the northwesterly corner of Third avenue and Twenty-fourth street, in the city of Brooklyn, and the rail*773road of the defendant is on Third avenue, and this action is for the recovery of the damage to the property which it is claimed resulted from the operation of the defendant’s road. It appeared on the trial that the defendant had the right to run its engine and cars on Third avenue as far north as Twenty-fourth street, but no justification was manifested for their continuation north of that point in front of and beyond the premises of the plaintiff. It was, therefore, submitted to the jury to determine whether the use of the avenue in front of the property depreciated its rental value and the finding was in favor of the plaintiff. The case was fairly submitted to the jury, and there were no errors either in the charge as made or in the refusals to charge.
The order is entirely justified by the evidence and the judgmant should be affirmed, with costs.
Barnard, P. J., and Cullen, J., concur.